Citation Nr: 1617137	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-33 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for clinical depression. 

3. Entitlement to service connection for chronic sinusitis.

4. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The appellant served in the Alabama Air National Guard from June 1982 to July 1986 and in the Air Force Reserves from July 1986 to June 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied the four issues currently on appeal in addition to twelve other issues.  In her September 2011 Notice of Disagreement (NOD), the appellant expressed disagreement with the four issues on appeal in addition to the issues of service connection for a neck condition, a shoulder condition, muscle and body soreness, sleep disturbances, skin rashes, and lesions.  
  
In June 2012, the appellant testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.  Prior to and during the hearing, the appellant clarified that the only issues that she wished to appeal were service connection for clinical depression, a low back condition, chronic sinusitis, and headaches.  She further stated that these were the only issues that she wanted on her NOD.  Given the foregoing, the Board finds that no action pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is required. 

In February 2015, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the appellant stated that she did not wish to pursue the claims for service connection for headaches and a low back disability on secondary bases.  

Finally, in a March 2014 statement the appellant indicated that she wished to file a claim for service connection for a right shoulder disability.  This claim 
has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  Therefore, the claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At the outset, the Board notes that the only period of service which has been verified is a period of active duty for training (ACDUTRA) from August 16, 1982 to December 3, 1982 in the Alabama Air National Guard. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A.                § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the reserves or National Guard 
of any state.  38 C.F.R. § 3.6(c) (2015).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78  (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A.          §§ 101(24), 106.  

Turning first to the claim for service connection for a low back disability, the appellant contends that she first injured her back during basic training after falling on a confidence course (obstacle course) and then re-injured it during a weekend drill while moving equipment at Abston Air Base.  The appellant testified that after that injury she was transported to Maxwell Air Force Base Hospital and was taken off duty for 72 hours.  However, treatment records from Maxwell Air Force Base Hospital are not of record.  

A June 1981 National Guard enlistment examination noted the appellant's complaints of back pain, reported as "going out every now and then," as well as complaints of headaches, which were severe at intervals requiring medication, sinusitis, and depression and worry over her civilian job.  A September 1982 treatment record noted a complaint of low back pain starting after engaging in the confidence course.  The assessment was low back pain - mechanical.  In August 1991, the back pain was noted as still present but resolvable with Tylenol and local heat.  A May 2001 MRI report noted facet hypertrophy at L4-L5 and L5-S1 but was otherwise normal.  The reviewing physician reported that she believed that there was some disc space bulging at L4-L5 and that it was a reason for radiating back pain.  In June 2012, a private chiropractor, Dr. R, reported that he had been seeing the appellant for her lower back, among other conditions, and that the onset of her pain likely began in 1998.  In July 2012, the appellant was afforded a VA examination for her back condition.  An x-ray revealed minimal degenerative changes of the lumbar spine.  Noting the June 1981 enlistment physical, September 1982 report of back pain, and the June 2012 chiropractor's statement, the examiner opined that it was unlikely that the appellant's current degenerative disc disease (DDD) is related to her August 1982 to December 1982 ACDUTRA service.  The examiner explained that the appellant was only treated once during service, did not have a chronic back condition at that time, and that her current DDD is a gradual condition caused by aging.  

Remand of this claim is required because the appellant's contention that she injured her back while moving equipment during a weekend drill has not been adequately developed.  First, an attempt has not been made to verify the appellant's dates of ACDUTRA and INACDUTRA service throughout her National Guard and Reserve service from June 1982 to June 1988.  Additionally, records from Maxwell Air Force Base Hospital have not been requested.  Thus, the AOJ should contact the National Personnel Records Center (NPRC) or any other appropriate source, to verify the dates of ACDUTRA and INACDUTRA service, and Maxwell Air Force Base Hospital to request the appropriate medical records.  The AOJ should document all efforts made to verify the service dates and to obtain the medical records.  If additional service dates are verified, an addendum opinion should be obtained.

Turning to the claim for service connection for headaches, appellant contends that she experienced headaches from using communications equipment during combat training exercises.  The service treatment records note a September 1982 report of bitemporal headaches which existed prior to service (EPTS).  The appellant also reported headaches during private treatment in December 1985, July 1987 and November 1987, and testified that she was treated for headaches in Germany during an extended period of annual training.  Since the private chiropractor also noted that the appellant currently suffers from headaches, the Board finds that after attempting to verify the appellant's dates of ACDUTRA and INACDUTRA service, the appellant should be afforded a VA examination and opinion prior to adjudication of this claim.  

Finally, addressing the claims for service connection for clinical depression and chronic sinusitis, the appellant testified that she receives social security disability benefits for fibromyalgia, lupus, and depression.  Such records are not associated with the claims file and should be obtained on remand.  Private treatment records also contain an October 1985 assessment of sinusitis and a February 1986 complaint of severe anxiety.  Therefore, the Board finds that after attempting to verify the appellant's dates of ACDUTRA and INACDUTRA service and obtaining the social security disability records, the appellant should be afforded examinations for these claims.




Accordingly, the case is REMANDED for the following actions:

1. Request from the Social Security Administration the records pertinent to the appellant's claims for Social Security disability benefits as well as the medical records relied upon concerning those claims.  If the records are not available, the claims file should be annotated to reflect such and the appellant and her representative notified of such.

2. Ask the appellant to provide a completed release form for Maxwell Air Force Base Hospital and for any private medical providers who have treated her for her low back condition, headaches, clinical depression or sinusitis since January 2013.  Also ask the appellant to provide the name of any non-U.S. military medical providers who treated her for headaches during annual training in Germany.   After securing the necessary releases, the AOJ should request any relevant records.  If the records are not available, the claims file should be annotated to reflect such and the appellant and her representative notified of such.

3. Verify the appellant's periods of service in the Alabama Air National Guard and Air Force Reserves, to include a list of her dates of ACDUTRA and INACDUTRA service.  The AOJ should document all efforts made to do so.  If the dates cannot be verified, the claims file should be annotated to reflect such and the appellant and her representative notified of such.

4. After associating all available records requested above with the claims file, schedule the appellant for an examination to determine the etiology of her headache disability.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least  as likely as not (a 50 percent or greater probability) that a headache disability was incurred during a verified period of ACDUTRA or INACDUTRA service.  Please explain why or why not.

If the examiner does not find that a headache disability was incurred during a verified period of ACDUTRA or INACDUTRA service, the examiner should then provide an opinion on whether it is at least as likely as not that any pre-existing headache disability was permanently worsened beyond normal progression during a period of ACDUTRA or INACDUTRA service.  If the examiner finds that the disability was permanently worsened, the examiner should then provide an opinion as to whether it is at least as likely as not that the worsening was caused by the period of service.  Please explain why or why not.

In rendering the opinions, the examiner should address the June 1981 enlistment examination which noted complaints of headaches which were severe at intervals requiring medication, and the reports of headaches in September 1982, December 1985, July 1987 and November 1987.

If the examiner cannot provide the above opinions without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Schedule the appellant for an examination to determine the etiology of her clinical depression.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least  as likely as not (a 50 percent or greater probability) that clinical depression was incurred during a verified period of ACDUTRA service.  Please explain why or why not.

If the examiner does not find that clinical depression was incurred during a verified period of ACDUTRA service, the examiner should then provide an opinion as to whether it is at least as likely as not that any pre-existing depression was permanently worsened beyond normal progression during a period of ACDUTRA service.  If the examiner finds that the disability was permanently worsened, the examiner should then provide an opinion as to whether it is at least as likely as not that the worsening was caused by the period of service.  Please explain why or why not.

In rendering the opinions, the examiner should address the June 1981 enlistment examination which noted complaints of depression and worry and the February 1986 complaint of depression and worry related to her civilian work.  
If the examiner cannot provide the above opinions without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. Schedule the appellant for an examination to determine the etiology of her chronic sinusitis.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least  as likely as not (a 50 percent or greater probability) that chronic sinusitis was incurred during a verified period of ACDUTRA service.  Please explain why or why not.

If the examiner does not find that chronic sinusitis was incurred during a verified period of ACDUTRA service, the examiner should then provide an opinion as to whether it is at least as likely as not that any pre-existing chronic sinusitis was permanently worsened beyond normal progression during a period of ACDUTRA service.  If the examiner finds that the disability was permanently worsened, the examiner should then provide an opinion as to whether it is at least as likely as not that the worsening was caused by the period of service.  Please explain why or why not.

In rendering the opinions, the examiner should address the June 1981 enlistment examination which noted chronic sinusitis and the October 1985 assessment of sinusitis.  

If the examiner cannot provide the above opinions without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. If additional service dates can be verified, return the claims file to the July 2012 VA examiner to obtain an addendum opinion.  If that examiner is not available, send the claims file to an examiner with greater or equal qualifications for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.

Following review of the claims file, the clinician should provide an opinion as to whether it is at least  as likely as not (a 50 percent or greater probability) that the appellant's low back disability was incurred during a verified period of ACDUTRA or INACDUTRA service.  

If the clinician does not find that the low back disability was incurred during a verified period of ACDUTRA or INACDUTRA service, the clinician should then provide an opinion as to whether it is at least as likely as not that any pre-existing low back disability was permanently worsened beyond normal progression during a period of ACDUTRA or INACDUTRA service.  If the clinician finds that the disability was permanently worsened, the clinician should then provide an opinion as to whether it is at least as likely as not that the worsening was caused by the period of service.  Please explain why or why not.

In rendering the opinions, the clinician should address the June 1981 enlistment examination which noted that the appellant injured her back in the past and now experiences back pain, the September 1982 report of back pain, the May 2001 physician's report of suspected L4-L5 disc space bulging, the June 2012 chiropractor's statement and the July 2012 VA examination report.

If the clinician cannot provide the above opinions without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

8. After undertaking the development above and any additional development deemed necessary, the claims for service connection should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




